Exhibit 10.7
CHANGE OF CONTROL AGREEMENT
for
Hugh Dalsen Ferbert
     THIS AGREEMENT is made effective as of the 1st day of January, 2009, by and
between LITTELFUSE, INC., a Delaware corporation (hereinafter referred to as the
“Company”), and the executive named above (hereinafter referred to as the
“Executive”);
WITNESSETH:
     WHEREAS, the Board of Directors of the Company (hereinafter referred to as
the “Board”) has determined that it is in the best interests of the Company and
its stockholders to provide the Executive with certain protections against the
uncertainties usually created by a Change of Control (as such term is
hereinafter defined); and
     WHEREAS, the Board wishes to better enable the Executive to devote his full
time, attention and energy to the business of the Company prior to and after a
Change of Control, thereby benefiting the Company and its stockholders;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed, the Company and the Executive hereby agree as
follows:
     Section 1. Certain Definitions. (a) The “Effective Date” shall mean the
first date during the Change of Control Period (as defined in Section 1(b)
hereof) on which a Change of Control (as defined in Section 2 hereof) occurs.
Notwithstanding anything to the contrary contained in this Agreement, if a
Change of Control occurs and if the Executive separates from service with the
Company prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such separation from service
(i) was at the direct or indirect request of a third party who theretofore had
taken any steps intended to effect a Change of Control or (ii) otherwise arose
in connection with or in anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such separation from service.
     (b) The “Change of Control Period” shall mean the period commencing on
January 1, 2009 and ending on December 31, 2011.
     Section 2. Change of Control. For the purpose of this Agreement, a “Change
of Control” shall mean:
     (a) The acquisition by any one person or more than one person acting as a
group (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
other than the Company or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company (as defined in
Section 4), (a “Person”) of any of stock of the Company that, together with
stock held by such Person, constitutes more than 40% of the total fair market
value or total voting power of the stock of the Company. For purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (i) the acquisition of additional stock by a Person who is considered
to own more than 50% of the total

 



--------------------------------------------------------------------------------



 



fair market value or total voting power of the stock of the Company, (ii) any
acquisition in which the Company does not remain outstanding thereafter and
(iii) any acquisition pursuant to a transaction which complies with subsection
(c) of this Section 2. An increase in the percentage of stock owned by any one
Person as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection;
     (b) The replacement of individuals who, as of the date hereof, constitute a
majority of the Board, during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of the appointment or election, provided that, if the Company is not the
relevant corporation for which no other corporation is a majority shareholder
for purposes of Treasury Regulation Section 1.409A-3(i)(5)(iv)(A)(2), this
subsection (b) shall be applied instead with respect to the members of the board
of the directors of such relevant corporation for which no other corporation is
a majority shareholder;
     (c) The acquisition by any one person or more than one person acting as a
group (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)),
other than the Company or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company (as defined in
Section 4), during the 12-month period ending on the date of the most recent
acquisition by such person or persons, of ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
For purposes of this subsection (c), the following acquisitions shall not
constitute a Change of Control: (i) the acquisition of additional control by a
person or more than one person acting as a group who are considered to
effectively control the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vi) and (ii) any acquisition pursuant to a
transaction which complies with subsection (a) of this Section 2; or
     (d) The acquisition by any individual person or more than one person acting
as a group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), other than a transfer to a related person within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(B), during the
12-month period ending on the date of the most recent acquisition by such person
or persons, of assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition(s). For purposes of
this subsection (d), “gross fair market value” means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
     The above definition of “Change of Control” shall be interpreted by the
Board, in good faith, to apply in a similar manner to transactions involving
partnerships and partnership interests, and to comply with Section 409A of the
Internal Revenue Code and Treasury Regulations and official guidance issued
thereunder from time to time (“Section 409A”).
     Section 3. Service Period. The Company hereby agrees to continue to retain
the services of the Executive, and the Executive hereby agrees to provide
services to the Company and its successors, subject to the terms and conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the second anniversary of such date (the “Service Period”).

2



--------------------------------------------------------------------------------



 



     Section 4. Terms of Service.
     (a) Position and Duties. (i) During the Service Period, (A) the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was providing services to the Company or its
affiliated companies immediately preceding the Effective Date or any office or
location less than 20 miles from such location.
     (ii) During the Service Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Service Period it shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee or service provider of the Company
in accordance with this Agreement.
     (b) Compensation. (i) Base Salary. During the Service Period, the Executive
shall receive an annual base salary (hereinafter referred to as the “Annual Base
Salary”), which shall be paid at a monthly rate, equal to at least twelve times
the highest monthly base salary paid or payable, including any base salary which
has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Service Period, the Annual Base
Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
used in this Agreement shall refer to Annual Base Salary as so increased. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.
     (ii) Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Service Period, an
annual bonus (hereinafter referred to as the “Annual Bonus”) in cash at least
equal to the Executive’s highest bonus under the Company’s incentive bonus
program or any comparable bonus under any predecessor or successor plan, for the
last three full fiscal years prior to the Effective Date (annualized in the
event that the Executive was not employed by the Company for the whole of such
fiscal year) (hereinafter referred to as the “Recent Annual Bonus”). Each such
Annual Bonus shall be paid no later than the fifteenth day of the third month of
the fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus. Any such deferral election shall be made not later than the first day of
the fiscal year for

3



--------------------------------------------------------------------------------



 



which the Annual Bonus is paid, and shall be made in accordance with policies
adopted by the Company in compliance with Section 409A.
     (iii) Incentive, Savings and Retirement Plans. During the Service Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
     (iv) Welfare Benefit Plans. During the Service Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies. In the event such plans, practices,
policies and programs provide the Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies, then the
Company shall provide individual insurance policies or reimburse the Executive,
on at least a monthly basis, to cover any difference in the benefits received by
the Executive.
     (v) Expenses. During the Service Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and to the extent that any
resulting change in reimbursement or payment dates would comply with
Section 409A, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.
     (vi) Fringe Benefits. During the Service Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during

4



--------------------------------------------------------------------------------



 



the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and to the extent that any resulting change in
reimbursement or payment dates would comply with Section 409A, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
     (vii) Office and Support Staff. During the Service Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and to the extent that any resulting change in reimbursement or
payment dates would comply with Section 409A, as provided generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.
     (viii) Vacation. During the Service Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
The requirements of paragraphs 4(b)(iii) through (viii) shall not apply to the
extent prohibited by applicable law or to the extent such participation would
cause the applicable plan, practice, policy, or program to fail
nondiscrimination or coverage tests imposed thereon by applicable law.
     Section 5. Separation from Service.
     (a) Disability. If the Company determines in good faith that the Disability
of the Executive has occurred during the Service Period (pursuant to the
definition of Disability set forth below), it may terminate Executive’s service
effective upon the date the Company provides written notice to the Executive.
For purposes of this Agreement, “Disability” shall mean the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
     (b) Cause. The Company may terminate the Executive’s service during the
Service Period for Cause. For purposes of this Agreement, “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial

5



--------------------------------------------------------------------------------



 



performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive’s duties and such failure is not cured
within sixty (60) calendar days after receipt of such written demand; or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
     For purposes of this provision, any act or failure to act on the part of
the Executive in violation or contravention of any order, resolution or
directive of the Board shall be considered “willful” unless such order,
resolution or directive is illegal or in violation of the certificate of
incorporation or by-laws of the Company; provided, however, that no other act or
failure to act on the part of the Executive, shall be considered “willful,”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or General Counsel of the Company or
based upon the advice of outside counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
     (c) Good Reason. The Executive’s service may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
     (i) the Executive is not elected to, or is removed from, any elected office
of the Company which the Executive held immediately prior to the Effective Date;
     (ii) the assignment to the Executive of any duties materially inconsistent
in any respect with the Executive’s position, authority, duties or
responsibilities as contemplated by Section 4(a) hereof, or any other action by
the Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
     (iii) any failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

6



--------------------------------------------------------------------------------



 



     (iv) the Company’s requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date; or
     (v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.
     For purposes of this Section 5(c), a good faith determination of “Good
Reason” made by the Executive shall be conclusive.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 13(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
service under the provision so indicated, and (iii) specifies the termination
date. To qualify as “Good Reason,” the Executive must provide such notice within
90 days following the initial existence of the condition described in (c)(i)
through (v) above, upon notice of which the Company shall have 30 days during
which it may remedy the condition, in which case “Good Reason” shall not exist.
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     (e) Separation from Service. All references to “separation from service,”
“termination of service” and words of similar import shall have the same meaning
as “separation from service” as defined by Section 409A. By way of illustration,
and without limiting the generality of the foregoing, the following principals
shall apply:
     (i) The Executive shall not be considered to have separated from service so
long as the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Executive retains a right to reemployment with the Company under
an applicable statute or by contract.
     (ii) Regardless of whether his employment has been formally terminated, the
Executive will be considered to have separated from service as of the date it is
reasonably anticipated that no further services will be performed by the
Executive for the Company, or that the level of bona fide services the Executive
will perform after such date will permanently decrease to no more than 20% of
the average level of bona fide services performed over the immediately preceding
36-month period (or the full period of employment if the Executive has been
employed for less than 36 months). For purposes of the preceding test, during
any paid leave of absence the Executive shall be considered to have been
performing services at the level commensurate with the amount of compensation
received, and unpaid leaves of absence shall be disregarded.

7



--------------------------------------------------------------------------------



 



     (iii) For purposes of determining whether the Executive has separated from
service, all services provided for the Company, or for any other entity that is
part of a controlled group that includes the Company as defined in Section
414(b) or (c) of the Internal Revenue Code (“Code”), shall be taken into
account, whether provided as an employee or as a consultant or other independent
contractor; provided that the Executive shall not be considered to have not
separated from service solely by reason of service as a non-employee director of
the Company or any other such entity.
     Section 6. Obligations of the Company upon Separation.
     (a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Service Period, the Company causes the Executive to separate from service other
than for Cause or Disability, or the Executive shall voluntarily separate from
service for Good Reason as described in Section 5(c), the following provisions
shall apply:
     (i) The Company shall pay to the Executive the amounts set forth in
Sections A and B below.
     A. The sum of the following (“Accrued Obligations”):
(1) the Executive’s Annual Base Salary through the separation from service to
the extent not theretofore paid, payable on the next regularly scheduled payroll
date, plus
(2) an amount, equal to the Executive’s highest Annual Bonus or bonus paid under
the Company’s incentive bonus program or any comparable bonus under any
predecessor or successor plan, for the last three fiscal years ending prior to
the separation from service (“Highest Annual Bonus”), multiplied by a fraction,
the numerator of which is the number of days in the fiscal year through the
separation from service, and the denominator of which is 365, payable in a lump
sum on the 30th day following the separation from service, plus
(3) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon), paid in accordance with the Executive’s
deferral elections in effect under any such deferral program, plus
(4) any accrued but unpaid vacation pay, paid in a lump sum on the 30th day
following the separation from service.
     B. The amount equal to the product of (1) two multiplied by (2) the sum of
(x) the Executive’s Annual Base Salary plus (y) the Highest Annual Bonus, which
shall be paid in a lump sum on the 30th day following the separation from
service.
     (iii) The Company shall reimburse the Executive for the additional premium
costs incurred by the Executive, in excess of the active employee rate for the
Executive’s

8



--------------------------------------------------------------------------------



 



peer group, to continue group medical coverage for the Executive and/or the
Executive’s family under Section 4980B of the Code and applicable state laws
(“COBRA”) for the maximum period of time as permitted by law. The Executive
shall submit to the Company satisfactory evidence of premium costs incurred
within 30 days following the date such costs were incurred. Within 30 days
following receipt of such evidence, the Company shall pay to the Executive such
reimbursement, plus additional severance pay in an amount such that the net
amount of such reimbursement and additional severance pay, after all applicable
tax withholding, equals the difference between the full COBRA premium and the
premium charged to active employees in Executive’s peer group. Following the end
of COBRA coverage, the Company shall reimburse the Executive for the additional
premium costs incurred by the Executive, in excess of the former employee COBRA
rate for the Executive’s peer group, for the purchase of an individual insurance
policy providing medical coverage to the Executive and/or the Executive’s family
which is substantially similar to the coverage provided by the Company’s group
medical plan. In no event shall the combined period of reimbursable coverage
under COBRA and any individual insurance policy exceed two years from separation
from service.
     (iv) For a period of up to 2 years after the separation from service, the
Company shall provide monthly outplacement services to the Executive at
reasonable levels as provided to peer executives of the Company, for the purpose
of assisting the Executive to seek new employment; provided, however, that the
Company shall have no further obligations to provide such outplacement services
once the Executive has accepted employment with any third party.
     (v) Notwithstanding anything to the contrary set forth in any stock option
plans pursuant to which the Executive has been granted any stock options or
other rights to acquire securities of the Company or its Affiliates, as defined
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act (the
“Plans”), any option or right granted to the Executive under any of the Plans
shall be exercisable by the Executive until the earlier of (x) the date on which
the option or right terminates in accordance with the terms of its grant, or
(y) the expiration of 12 months after the separation from service.
     (vi) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall hereinafter be
referred to collectively as the “Other Benefits”).
     (vii) Notwithstanding anything to the contrary contained in any employment
agreement, benefit plan or other document, in the event the Executive’s
employment shall be terminated during the Service Period by the Executive for
Good Reason or by the Company other than for Cause or Disability, on and after
the separation from service the Executive shall not be bound or prejudiced by
any non-competition agreement benefiting the Company or its subsidiaries.
     (b) Death. If the Executive dies during the Service Period, this Agreement
shall terminate without further obligations by the Company to the Executive’s
legal representatives

9



--------------------------------------------------------------------------------



 



under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, at the time and in the
form as provided in Paragraph 6(a)(i)(A) above. With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date.
     (c) Disability. If the Company causes the Executive to separate from
service by reason of the Executive’s Disability during the Service Period as set
forth in Section 5(a), this Agreement shall terminate without further
obligations by the Company to the Executive under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to the Executive at the time and in
the form provided in Paragraph 6(a)(i)(A). With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Executive’s separation
from service to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date.
     (d) Cause; Other than for Good Reason. If the Company causes the Executive
to separate from service for Cause during the Service Period as described in
Section 5(b), this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) his Annual Base
Salary through the separation from service, payable on the next regularly
scheduled payroll date, (y) the amount of any compensation previously deferred
by the Executive (which shall be paid at the time and in the form it would
otherwise have been paid had this Agreement not applied), and (z) Other
Benefits, in each case to the extent theretofore unpaid. If the Executive
voluntarily separates from service during the Service Period, excluding a
termination for Good Reason as described in Section 5(c), this Agreement shall
terminate without further obligations of the Company to the Executive under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. In such case, all Accrued Obligations shall be
paid to the Executive at the time and in the form provided in Section 6(a)(i)(A)
and the Company shall timely pay or provide the Other Benefits to the Executive.
In no event shall the Executive be liable to the Company for any damages caused
by such voluntary termination by the Executive nor shall the Executive be in any
way restricted from being employed by any other party after such voluntary
termination.
     Section 7. Code Section 409A Payment Limits. To the maximum extent
possible, the provisions of this Agreement shall be construed in such a manner
that no amounts payable to the Executive are subject to the additional tax and
interest provided in Section 409A(a)(1)(B) of the Code. If any payment (whether
cash or in-kind), including but not limited to reimbursements and Other
Benefits, would constitute a “deferral of compensation” under Section 409A and a

10



--------------------------------------------------------------------------------



 



payment date that complies with Section 409A(a)(2) of the Code is not otherwise
provided for such benefit either in this Agreement or a Company program or
policy, then such payment shall be made not later than 2 1/2 months after the
end of the calendar year in which the payment is no longer subject to a
substantial risk of forfeiture. Any receipts or other proof of expenses (if
required) shall be submitted to the Company by the Executive no later than one
month after the end of the calendar year in which the payment is no longer
subject to a substantial risk of forfeiture. Notwithstanding any provision in
this Agreement to the contrary, if at the time of separation from service the
Executive is a “specified employee” within the meaning of Section 409A, any cash
or in-kind payments which constitute a “deferral of compensation” under
Section 409A and which would otherwise become due under this Agreement during
the first 6 months (or such longer period as required by Section 409A) after
separation from service shall be delayed and all such delayed payments shall be
paid in full in the 7th month after the separation from service, and all
subsequent payments shall be paid in accordance with their original payment
schedule. To the extent that any insurance premiums or other benefit
contributions constituting a “deferral of compensation” become subject to the
above delay, the Executive shall be responsible for paying such amounts directly
to the insurer or other third party and shall receive reimbursement from the
Company for such amounts in the 7th month as described above. The above
specified employee delay shall not apply to any payments that are excepted from
coverage by Section 409A, such as those payments covered by the short-term
deferral exception described in Treasury Regulations Section 1.409A-1(b)(4).
     Section 8. Nonexclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section 13(f)
hereof, shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to his or her separation from service
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.
     Section 9. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. To
the extent that any amount due hereunder has become subject to a bona fide
dispute, payment of such amount may be delayed until no later than the end of
the first taxable year of the Executive in which the Company and the Executive
enter into a legally binding settlement of such dispute, the Company concedes
that the amount is payable, or the Company is required to make such payment
pursuant to a final and nonappealable judgment or other binding decision, as set
forth in Treasury Regulation Section 1.409A-3(g), and any such payment shall
include interest on such delayed amount from the original due date thereof until
paid at the prime rate from time to time reported in The Wall Street Journal
during said period, plus, to the fullest extent permitted by law, the

11



--------------------------------------------------------------------------------



 



amount of all legal fees and expenses which the Executive reasonably incurs as a
result of any contest by the Company, the Executive or others in which the
Executive is the prevailing party.
     Section 10. Certain Additional Payments by the Company. (a) Anything in
this Agreement to the contrary notwithstanding and except as set forth below, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section, except as provided in the last sentence of this paragraph (a))
(hereinafter referred to collectively as a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Regardless
of whether the Executive is subject to an Excise Tax, in the event that the
Company fails to make any payment at the time or in the form required by
Section 6, and as a result it is subsequently determined that Executive is
subject to the additional tax and interest provided in Section 409A(a)(1)(B) of
the Code with respect to any portion of such payment (such additional tax,
together with any interest and penalties thereon, are hereinafter collectively
referred to as the “Section 409A Penalty”) then Executive shall also be entitled
to receive an additional payment (a “Section 409A Gross-Up”) calculated in the
same manner as a Gross-Up Payment by substituting “Section 409A Penalty” for
“Excise Tax” for all purposes of this Section. The Section 409A Gross-Up shall
be considered a Payment for purposes of calculation of any Gross-Up Penalty.
     (b) Subject to the provisions of paragraph (c) hereof, all determinations
required to be made under this Section, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
LLP or such other independent certified public accounting firm as may be
designated by the Executive (hereinafter referred to as the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (hereinafter referred to as
the “Underpayment”) consistent with the calculations

12



--------------------------------------------------------------------------------



 



required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to paragraph (c) hereof and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or to contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance.
The Company’s

13



--------------------------------------------------------------------------------



 



control of any such contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c) hereof, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of paragraph (c) hereof) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph (c) hereof,
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     (e) Anything else contained herein to the contrary notwithstanding, in no
event shall any Gross-Up Payment be paid to the Executive later than the last
day of the year following the year in which the Executive pays to the applicable
taxing authority the Excise Tax with respect to which the Gross-Up Payment is
due. The preceding sentence is included solely in order to satisfy the
requirements of Section 409A, and is not to be construed to permit a delay in
the time at which a Gross-Up Payment would otherwise be paid.
     Section 11. Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s service with the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After Executive’s separation from service with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 11 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. The provisions of this
Section 11 shall survive any termination of this Agreement or the Executive’s
separation of service with the Company.
     Section 12. Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the

14



--------------------------------------------------------------------------------



 



Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, the term
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.
     Section 13. Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without
reference to principles of conflict of laws. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.
     (b) Each notice, request, demand, approval or other communication which may
be or is required to be given under this Agreement shall be in writing and shall
be deemed to have been properly given when delivered personally at the address
set forth below for the intended party during normal business hours at such
address, when sent by facsimile or other electronic transmission to the
respective facsimile transmission numbers of the parties set forth below with
telephone confirmation of receipt, or when sent by recognized overnight courier
or by the United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
     If to the Company:
Littelfuse, Inc.
800 E. Northwest Highway
Des Plaines, Illinois 60016
Attention: President
Facsimile: (847) 824-3864
Confirm: (847) 391-0304
If to the Executive, to the last address shown in the records of the Company.
     Notices shall be given to such other addressee or address, or both, or by
way of such other facsimile transmission number, as a particular party may from
time to time designate by written notice to the other party hereto. Each notice,
request, demand, approval or other communication which is sent in accordance
with this Section shall be deemed given and received for all purposes of this
Agreement as of two business days after the date of deposit thereof for mailing
in a duly constituted United States post office or branch thereof, one business
day after deposit with a recognized overnight courier service or upon
confirmation of receipt of any facsimile transmission. Notice given to a party
hereto by any other method shall only be deemed to be given and received when
actually received in writing by such party.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

15



--------------------------------------------------------------------------------



 



     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to promptly
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to separate from service for Good
Reason pursuant to Section 5(c)(i)-(v) hereof, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
     (f) The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment or other service of the Executive by or with the Company
is “at will” and, subject to Section 1(a) hereof and/or any other written
agreement between the Executive and the Company, prior to the Effective Date,
the Executive’s employment and/or service and/or this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date upon written notice to the other party, in which case the
Executive shall have no further rights under this Agreement. From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.
     (g) This Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Change of Control
Agreement on the dates set forth below.

                 
Date: January 22, 2009
      EXECUTIVE

   
 
     
 
 
 
               
 
     
LITTELFUSE, INC.
   
Date: ________________________________
      By         
 
             
 
        Its       
 
               

16